DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Species I (Figures 1-7) and Claims 1-7 and 10-16 in the reply filed on 11/04/2021 is acknowledged. Species II and III (Figures 8-9) are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities: 
In claim 11: the term “the a replaceable” should be changed to --the replaceable--
In claim 16: the term “a liquid may pass” should be changed to --a liquid is passed--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (US 20060260471A1).
Regarding claim 1, Adler discloses 
A coffee brewing machine (a coffee or tea filtering press 1, fig.2) comprising: 
a first chamber (cylinder 2, fig.2) having a top having an opening, a bottom, a side, a generally hollow interior [the cylinder 2 having an opening, a bottom, a side, a generally hollow interior, fig.2]; 
a second chamber (vessel 7, fig.2) having a top having an opening, a bottom, a side, a generally hollow interior [vessel 7has a top having an opening, a bottom, a side, a generally hollow interior, fig.2]; 
a filter unit (perforated removable cap 3, fig.2, Par.0009 cited: “…the filter can be integrated into the cap structure…”) removably secured between the first chamber (cylinder 2) and the second chamber (vessel 7); 
wherein the filter unit (perforated removable cap 3) has a top, a bottom, a side and a generally hollow interior [perforated removable cap 3 has a top, a bottom, a side, and a hollow interior].

Regarding claim 16, Gardiner discloses 
a liquid is passed from the first chamber (cylinder 2, fig.2) through the filter unit (perforated removable cap 3, fig.2) and then into the second chamber (vessel 7, fig.2) by gravity.

    PNG
    media_image1.png
    669
    317
    media_image1.png
    Greyscale


Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardiner et al. (US 20200060463 A1).
Regarding claim 1, Gardiner discloses 
A coffee brewing machine (integrated water filter and cold brew beverage maker 22, fig.1) comprising: 
a first chamber (tube 130, fig.1) having a top having an opening, a bottom, a side, a generally hollow interior [tube 130 has a top having an opening, a bottom, a side, a generally hollow interior, fig.1]; 
cup, fig.1) having a top having an opening, a bottom, a side, a generally hollow interior [cup has a top having an opening, a bottom, a side, a generally hollow interior, fig.1]; 
a filter unit (bottom piece 180, fig.1) removably secured between the first chamber (tube 130) and the second chamber (cup); 
wherein the filter unit (bottom piece 180) has a top, a bottom, a side and a generally hollow interior [bottom piece 180 has a top, a bottom, a side, and a hollow interior].

Regarding claim 3, Gardiner discloses 
a replaceable filter (paper filter 185, fig.1) located within the generally hollow interior of the filter unit (bottom piece 180, fig.1).

Regarding claim 16, Gardiner discloses 
a liquid is passed from the first chamber (first receptacle 2, fig.1) through the filter unit (bottom piece 180, fig.1) and then into the second chamber (cup, fig.1) by gravity.


    PNG
    media_image2.png
    585
    382
    media_image2.png
    Greyscale


Claims 1-3, 7, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US 20160316957 A1).
Regarding claim 1, Tran discloses 
A coffee brewing machine (integrated water filter and cold brew beverage maker 22, fig.1) comprising: 
a first chamber (first receptacle 2, fig.1) having a top having an opening, a bottom, a side, a generally hollow interior [first receptacle 2 has a top having an opening, a bottom, a side, a generally hollow interior, fig.1]; 
second receptacle 6, fig.1) having a top having an opening, a bottom, a side, a generally hollow interior [second receptacle 6 has a top having an opening, a bottom, a side, a generally hollow interior, fig.1]; 
a filter unit (filter assembly, figs.3-4) removably secured between the first chamber (first receptacle 2) and the second chamber (second receptacle 6); 
wherein the filter unit (filter assembly) has a top, a bottom, a side and a generally hollow interior [filter assembly has a top, a bottom, a side and a generally hollow interior, fig.3. It is noted that a ring coupling 9 has a hollow interior, fig.4)].

Regarding claim 2, Tran discloses 
the filter unit (filter assembly, figs.3-4) is cone-shaped (filter assembly, figs.3-4 has a cone-shaped).

Regarding claim 3, Tran discloses 
a replaceable filter (ceramic filter 3, figs.3-4) located within the generally hollow interior of the filter unit (filter assembly, figs.3-4).

    PNG
    media_image3.png
    597
    289
    media_image3.png
    Greyscale


Regarding claim 7, Tran discloses 
the filter unit (filter assembly, figs.3-4) has a screen portion (ceramic filter 3, figs.3-4) for straining a liquid and wherein the screen portion (ceramic filter 3) has a main opening (ceramic filter 3 has an opening to receive a through hole nut, figs.3-4) larger than the openings of the screen and wherein the main opening (ceramic filter 3 has an opening) receives a conduit (through hole nut) having an opening channel (through hole nut has an opening channel, fig.4).

Regarding claim 12, Tran discloses 
the first chamber (first receptacle 2, fig.1) and the second chamber (second receptacle 6, fig.1) are identical [first receptacle 2 and second receptacle 6 are identical].

Regarding claim 14, Tran discloses 
the filter unit (filter assembly, figs.3-4) is secured to the first chamber (first receptacle 2, fig.1) by a threaded member securing assembly [Par.0029 cited: “…The couplings 9, 9a can be rings with threading or clamps to fasten to both the receptacles 2 and 6…”].

Regarding claim 15, Tran discloses 
the filter unit (filter assembly, figs.3-4) is secured to the second chamber (second receptacle 6, fig.1) by a threaded member securing assembly [Par.0029 cited: “…The couplings 9, 9a can be rings with threading or clamps to fasten to both the receptacles 2 and 6…”].

Regarding claim 16, Tran discloses 
a liquid is passed from the first chamber (first receptacle 2, fig.1) through the filter unit (filter assembly, figs.3-4) and then into the second chamber (second receptacle 6, fig.1) by gravity (second receptacle 6, fig.1) [Par.0029 cited: “…In the illustrated embodiment the water flows through receptacles 2, 6, 2a and 6a due to gravity and air passes through the filter in the opposite direction…”].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 4-6, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20160316957 A1), in view of Gardiner et al. (US20200060463 A1).
Regarding claim 4, Tran discloses substantially all the features as set forth in claim 1 above such as a hand pump (air hand pump, Par.0030) but does not disclose the hand pump secured to a filter unit.
Gardiner discloses a device (hand operated coffee brewed 100, fig.1) comprises a hand pump (hand pump 170, fig.1) secured to a filter unit (canister 130, fig.1) [hand pump 170 is secured by a lid 140].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Tran’s invention, by using hand pump secured to a filter unit, as taught by Gardiner, in order to keep the parts in place.

    PNG
    media_image2.png
    585
    382
    media_image2.png
    Greyscale


Regarding claim 5, Tran discloses substantially all the features as set forth in claim 4 above such as a filter unit (filter assembly, figs.3-4) and a hand pump [Par.0030 cited: “…the upper receptacle 2, 2a, could be provided with an air hand pump …”].
Tran does not disclose a hose connecting the hand pump to the filter unit.
Gardiner discloses a device (hand operated coffee brewed 100, fig.1) comprises a hose (rigid hollow tube 175, fig.1) connecting a hand pump (hand pump 170, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use a hose connecting a hand pump of 

Regarding claim 6, Gardiner discloses a device (hand operated coffee brewed 100, fig.1) comprises a hose (rigid hollow tube 175, fig.1) is bendable [Par.0017 cited: “…the tube 175 may be flexible or include a flexible portion…”]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a hose is bendable, as taught by Gardiner, as it well known in the art of manufacturing design choice purpose, that suitable for the user application.

Regarding claim 10, Tran discloses substantially all the features as set forth in claim 7 above such as a conduit (through hole nut, figs.3-4) but does not disclose a conduit connects a hose which is connected to a hand pump.
Gardiner discloses a device (hand operated coffee brewed 100, fig.1) comprises a hose (rigid hollow tube 175, fig.1) which is connected to a hand pump (hand pump 170, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a conduit of Tran’s invention, by connecting a hose which is connected to a hand pump, as taught by Gardiner, in order to control an air pressure inside a chamber.

Regarding claim 11, Tran discloses substantially all the features as set forth in claim 3 above such as replaceable filter (ceramic filter 3, figs.3-4) but does not disclose the replaceable filter is a paper filter.
Gardiner discloses a device (hand operated coffee brewed 100, fig.1) comprises a replaceable filter is a paper filter (paper filter 185, fig.2 and Par.0018).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a replaceable filter of Tran’s invention, by using a replaceable filter is a paper filter, as taught by Gardiner, in order to reduce the manufacturing cost.

Regarding claim 13, Tran discloses 
the hand pump [Par.0030 cited: “…the upper receptacle 2, 2a, could be provided with an air hand pump …”] creates a higher air pressure in the first chamber (first receptacle 2, fig.1) than the air pressure second chamber (second receptacle 6, fig.1) therein forcing a liquid to pass through the filter unit (filter assembly, figs.3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/24/2021